ORDER

Marlon C. Jordan, Sr., appeals from a district court order dismissing as frivolous his complaints filed against the Veterans Administration. The case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Jordan filed two complaints raising the same claims against the defendant; the district court ordered that the complaints be consolidated. Although the exact nature of his claims is difficult to decipher from his confusing complaints, Jordan apparently alleges that he was wrongly discharged from the Air Force in the 1950s. *417The district court determined that Jordan’s claims were frivolous and dismissed the case. Jordan has filed a timely appeal.
Upon review, we conclude that the district court properly dismissed Jordan’s claims as frivolous. This court reviews de novo a district court judgment dismissing a suit as frivolous under 28 U.S.C. § 1915(e)(2)(B). Brown v. Bargery, 207 F.3d 863, 866-67 (6th Cir.2000). A complaint is frivolous if it lacks an arguable or rational basis either in law or in fact. Id. at 866.
Jordan’s claims lack an arguable or rational basis in law. While Jordan’s exact claims are unclear due to the rambling and incoherent nature of his complaints, they appear related to his discharge from the Air Force nearly 50 years ago. However, his exact complaints regarding his discharge are unclear and, regardless, they are hopelessly out of time.
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.